UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4913
WILLIAM TAWARAH LAMB,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-00-138)

                      Submitted: June 4, 2002

                      Decided: June 20, 2002

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sue Genrich Berry, BOWEN, BERRY, POWERS & SLAUGHTER,
P.L.L.C., Wilmington, North Carolina, for Appellant. Frank D. Whit-
ney, United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Michael Gordon James, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. LAMB
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Tawarah Lamb appeals his 120 month sentence imposed
following his jury conviction of one count of unlawful possession of
a firearm by a felon in violation of 18 U.S.C.A. § 922(g)(1) (West
2000). At trial, the parties stipulated that Lamb was previously con-
victed of two state drug felonies. One of those felony offenses formed
the essential element of the prior felony for the § 922(g)(1) charge.
Pursuant to U.S. Sentencing Guidelines §§ 2K2.1(a)(2) and 4A1.1(c)
respectively, the district court used these two prior state felony con-
victions to upwardly adjust both Lamb’s base offense level and his
criminal history category.

   We review a district court’s factual findings at sentencing for clear
error and its related legal conclusions, including the application of the
sentencing guidelines, de novo. See United States v. Daughtrey, 874
F.2d 213, 217 (4th Cir. 1989). Lamb claims the district court violated
the Double Deopardy and Due Process Clauses of the Constitution by
impermissibly imposing multiple punishments for a single offense.
We find these contentions to be without merit. We held in United
States v. Johnson, 32 F.3d 82, 84 (4th Cir. 1994), that "where the leg-
islature has specifically authorized cumulative punishments for the
same conduct, there is not double jeopardy." Both USSG
§§ 2K2.1(a)(2) and 4A1.1(c) contemplate that prior felony convic-
tions will be used to determine a defendant’s base offense level and
his criminal history category. The district court properly followed the
guidelines’ directives, and we are "not at liberty to disturb an other-
wise proper application of the guidelines." United States v. Crawford,
18 F.3d 1173, 1180 (4th Cir. 1994). Our reasoning is in line with
numerous other circuits. See, e.g., United States v. Alessandroni, 982
F.2d 419, 423 (10th Cir. 1992); United States v. Wyckoff, 918 F.2d
925 (11th Cir. 1990). We reject Lamb’s due process contention on the
same grounds.
                       UNITED STATES v. LAMB                       3
  Accordingly we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED